TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00001-CV


In re Joseph Jordan Jackson





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	Relator Joseph Jordan Jackson has filed a motion for emergency relief and petition
for writ of mandamus.  See Tex. R. App. P. 52.8, 52.10.  We have reviewed Jackson's filings, and
it is unclear what has occurred at the trial court level, whether a final judgment or other appealable
order has been rendered, what action by the trial court Jackson complains of, and exactly what relief
he seeks.  See Tex. R. App. P. 25.1 (no requirement for trial court's signature on notice of appeal),
26.1 (time to file notice of appeal after signing of judgment or appealable order), 28.1 (governing
appeal from certain interlocutory orders); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195
(Tex. 2001) ("[T]he general rule, with a few mostly statutory exceptions, is that an appeal may
be taken only from a final judgment."); see also Tex. Civ. Prac. & Rem. Code Ann. § 51.014
(West Supp. 2007) (listing permissible interlocutory appeals).  We cannot determine from these
filings that the trial court abused its discretion.  We therefore deny Jackson's petition for writ of
mandamus and motion for emergency relief.


					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton and Waldrop
Filed:   January 4, 2008